UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 09-2081


MARIE THERESE ASSA’AD-FALTAS,   MD,    MPH,   for   herself   and
those similarly situated,

              Plaintiff – Appellant,

         v.

THE SOUTH CAROLINA SUPREME COURT, solely in its legislative
capacity; and solely for injunctive relief; CHARLES AUSTIN,
in his official capacity as City Manager for the City of
Columbia [“the City” or “Columbia”]; ROBERT C. COBLE, in his
official capacity as Mayor for the City of Columbia, SC;
OFFICER SELLERS, in his official capacity as a police
officer for Columbia; OFFICER GORDON, in his official
capacity as a police officer for Columbia; OFFICER DIETZ, in
his official capacity as a police officer for Columbia;
OFFICER BEDDINGFIELD, in his official capacity as a police
officer for Columbia; OFFICER ANDERSON, in his official
capacity as a police officer for Columbia; GWENDOLYN BOUIE,
in her official capacity as Assistant Attorney for the City;
CHRISTA BELL, in her official capacity as Assistant Attorney
for the City; OVERTURE WALKER, in his official capacity as
Assistant Attorney for the City; TAMEKA ISAACS DEVINE, in
her official capacity as member of City Council for the City
of Columbia, SC and the other Council members in that
capacity; JAMES MEGGS, in his official capacity as City
Attorney for the City; KENNETH GAINES, in his official
capacity as City Attorney for the City; DANA M. THYE,
individually and officially as Assistant Attorney for the
City; ROBERT G. COOPER, individually and officially as
Assistant Attorney for the City; UNKNOWN NAMED AGENTS FOR
THE CITY, in their respective official capacities,

              Defendants – Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:09-cv-00507-TLW)


Submitted:   July 26, 2010                  Decided:    August 13, 2010


Before MOTZ and    KING,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Marie    Therese    Assa’ad-Faltas,         M.D.,    M.P.H.,    appeals

the    district    court’s     order   adopting     the    magistrate        judge’s

recommendation to summarily dismiss her complaint, pursuant to

28 U.S.C. § 1915 (2006), as well as its order denying her Fed.

R. Civ. P. 59(e) motion.          We have reviewed the record and find

no    reversible    error.      Accordingly,       we   deny     Assa’ad-Faltas’s

motions for appointment of counsel and to place the appeal in

abeyance and affirm the district court’s orders.                      See Assa’ad-

Faltas v. South Carolina Supreme Court, No. 3:09-cv-00507-TLW

(D.S.C. filed July 22, 2009, entered July 23, 2009; Aug. 24,

2009).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented         in   the    materials

before   the   court   and     argument    would    not    aid      the   decisional

process.

                                                                            AFFIRMED




                                       3